Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation March 10, 2011 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business anchored by market leading position in specialty bearings §Military platforms in Aerospace provide recurring revenue stream §Industrial Distribution business benefiting from industrial sector momentum and gaining scale via recent acquisitions §Investing in new product development, new product applications, acquisitions and technology for long-term growth §Strong balance sheet to drive growth and strategic initiatives §Experienced management team 3 Distribution 63% Aerospace 37% 2010 Sales §Kaman Corporation is a diversified company that conducts business in the aerospace and industrial distribution markets §The Company has two segments –Industrial Distribution •Third largest distributor in the power transmission / motion control market •Distributes over four million SKUs to over 50K customers via 207 branches –Aerospace •Manufacturer and subcontractor in the global commercial and military aerospace and defense market •Diverse customer base of government divisions and blue chip customers §Publicly listed on NASDAQ with a market capitalization of $843 million as of March 8, 2011 §2010 Sales $1.3 billion; 4,300 Employees Corporate Overview (1) Operating profit after depreciation and before interest and corporate charges Distribution 31% Aerospace 69% 2010 Segment Operating Income (1) 4 Change Sales $ 1,146 $ 1,319 +15.0% Earnings per share $ 1.59(2) +25.2% Free cash flow $ 15.8(1) -72.2% Market capitalization $ 594.9 $ 756.6 +27.2% Price per share $ 23.09 $ 29.07 +25.9% (In millions except per share amounts) (1) Includes a $25 million voluntary pension plan contribution (2) Adjusted - excludes $6.4 million goodwill impairment charge, $2.0 million aerospace contract settlement and $6.6 million look-back interest benefit Key Metrics 5 §Acquisitions and expansions –Industrial Distribution •Acquired Minarik Corporation of Glendale, CA, a national distributor of motion control and automation products •Acquired Allied Bearings Supply Company of Tulsa, OK •Acquired the assets of Fawick de Mexico, S.A. de C. V. of Mexico City, Mexico –Aerospace •Acquired Global Aerosystems, LLC, a provider of aerostructure engineering design analysis and FAA certification services to the aerospace industry •Opened a new, state of the art manufacturing facility in
